Case 2:18-cv-00493-JRG-RSP Document 259 Filed 05/08/20 Page 1 of 1 PageID #: 11859



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION

      UNILOC 2017 LLC,                               §
                                                     §
                  Plaintiff,                         §
                                                     §
      v.                                             §        Case No. 2:18-cv-00493-JRG-RSP
                                                     §
      GOOGLE LLC,                                    §
                                                     §
                  Defendant.                         §

                                                 ORDER

            Before the Court is Defendant Google LLC’s (“Google”) Motion to Compel Discovery

     Responses Regarding Licensing and Infringement Contentions (“Motion”). Dkt. No. 225.
 .
     Defendant’s Motion seeks to compel Plaintiff Uniloc 2017 LLC (“Uniloc”) to supplement

     responses to Google’s Interrogatory Nos. 4, 5, 18, 19, 20, and 22. After due consideration, the

     Court DENIES IN PART the Motion with respect to Interrogatory No. 5.

            Google previously filed a Motion to Compel Interrogatory Response Regarding

     Infringement Contentions (“Previous Motion”). Dkt. No. 180. The Previous Motion sought to

     compel Uniloc to supplement a response to Google’s Interrogatory No. 5. In a separate order, the

     Court has DENIED the Previous Motion. It is therefore ORDERED that the request in the

     Motion to supplement the response to Google’s Interrogatory No. 5 is also DENIED.
          SIGNED this 3rd day of January, 2012.
           SIGNED this 8th day of May, 2020.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                                    1/1
